Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gerald Lamont Steele appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. See United States v. Hood, 556 F.3d 226, 232-33 (4th Cir.2009). Accordingly, we affirm for the reasons stated by the district court. United States v. Steele, No. 3:01-cr-00216-MR-11 (W.D.N.C. Apr. 6, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the deci-sional process.

AFFIRMED.